BARKDULL, Judge.
This cause occurs before us seeking review of three orders: finding the appellant in contempt for failure to comply with a prior order of the court dated October 3, 1978, relating to child support; an order denying a motion to vacate said order; and an award of attorney’s fees.
We affirm the latter two orders, the appellant having failed to demonstrate reversible error in their entry. We reverse the order of October 5, 1978 because of the failure of the trial judge to make a finding of the willful refusal of the appellant to comply with the prior order of support. See: Murphy v. Murphy, 370 So.2d 403 (Fla. 3d DCA 1979).
This matter will be returned to the trial judge to reconsider this matter to make a specific finding on this point. In this connection, he can either do it on the record as already made or he may take additional evidence as he may be so advised.
Affirmed in part, reversed in part with directions.